Lynch, J.
The plaintiff instituted an action for injunctive and declaratory relief in the single justice session of this court to quash District Court proceedings pending against her for an alleged violation of G. L. c. 89, § 9,2 for which she had received a citation pursuant to G. L. c. 90, § 20F, inserted by St. 1978, c. 478, § 41. A single justice transferred the case to the Superior Court, see G. L. c. 211, § 4A, and thereafter the parties filed a stipulation of agreed facts. On March 16, 1982, the trial judge denied the State defendants’ motion to dismiss the action, and thereafter the single justice granted the joint motion of all the parties to retransfer the case to this court. The single justice reserved and reported the case to the full court on September 29, 1982. We conclude that the plaintiff’s complaint should have been dismissed.
The complaint challenges the constitutionality of G. L. c. 90, § 20F, on various grounds. The plaintiff concedes that our decision in Commonwealth v. Curtin, 386 Mass. 587 (1982), which was rendered after the judge denied the State defendants’ motion to dismiss this action, disposes of her constitutional claims. We decline to reconsider that decision. See also Commonwealth v. Germano, 379 Mass. 268 (1979). The plaintiff’s remaining claims, that there was a fatal delay between the alleged violation and the citation, that the citation form was inadequate, and that the prosecution waived its right to appeal from the clerk-magistrate’s finding that she was not responsible, can be raised as defenses to the proceeding now pending in the District Court. That proceeding affords the plaintiff a fully adequate remedy. See Norcisa v. Selectmen of Provincetown, 368 Mass. 161, 168-173 (1975) (court of equity generally should not grant injunctive or declaratory relief where the only injury which would result from pending criminal action is that incidental to a lawful criminal action brought in *490good faith).3 See also Jacoby v. Babcock Artificial Kidney Center, Inc., 364 Mass. 561, 562-564 (1974).
No exceptional circumstances are presented here which warrant the granting of declaratory relief. See District Attorney for the Suffolk Dist. v. Watson, 381 Mass. 648, 659-660 (1980); Bunker Hill Distrib., Inc. v. District Attorney for the Suffolk Dist., 376 Mass. 142, 146 (1978). General Laws c. 90, § 20F, was repealed by St. 1982, c. 586, § 1, after the present action was instituted. The new provisions governing procedures for motor vehicle offenses are now in G. L. c. 90C, effective April 22, 1983. St. 1982, c. 586, §§ 2 and 4. No question respecting the new provisions is properly before us. The case is remanded to the Supreme Judicial Court for the county of Suffolk for entry of a judgment dismissing the complaint.

So ordered.


 The plaintiff was cited for disregarding a traffic light. Her automobile was allegedly involved in an accident with a police cruiser.


 In Commonwealth v. Curtin, 386 Mass. 587 (1982), we held that “no hearing was contemplated [in G. L. c. 90, § 20F] by the Legislature unless the offender elects a criminal proceeding,” and that a person contesting the issuance of a citation could elect a preliminary hearing before a clerk-magistrate, appealable by either party to a judge of a District Court. If the judge decides process should issue, another judge conducts a de nova hearing on the merits, appealable after conviction to a de nova trial in a jury of six session. Id. at 589, 590-591.